Exhibit 10.1

             
Copyright, published by
The Baltic and International Maritime Council (BIMCO), Copenhagen September 1989
  Adopted by
International Support Vessel Owners’ Association (ISOA), London   Printed by
BIMCO’s idea   Issued by The Documentary Committee of The Baltic and
International Maritime Council (BIMCO), Copenhagen’ (First edition published
1975)
REVISED 1989

             
1.
  Place and date
Aberdeen 06.08.10   UNIFORM TIME CHARTER PARTY
FOR OFFSHORE SERVICE VESSELS
CODE NAME: “SUPPLYTIME 89”   (SEAL) [c05358c0535801.gif]
 
           
 
          PART I

                              2.   Owners/Place of business (full style, address
and telex/telexfax no.) (Cl. 1(a))     3.     Charterers/Place of business (full
style, address and telex/telexfax no.) (Cl. 1(a))
 
  Hays Ships Limited           RMS Titanic Inc (RMST)            
 
  Oil States Buildings           3340 Peachtree Road NE            
 
  Blackness Road           Suite 900            
 
  Altens           Atlanta Georgia 30326            
 
  Aberdeen AB12 3LH           Fax 001 404 806 6260            
 
  Phone 01224 878 200           Phone 001 404 842 2600            
 
  Fax 01224 878 550           Mr Chris Davino            
 
  hays@haysships.com           Cdavino@prxi.com            
 
  Mr Malcolm Craig                        
 
                           
4.
  Vessel’s name (Cl. 1(a))     5.     Date of delivery (Cl. 2(a))     6.    
Cancelling date (Cl. 2(a) and (c))
 
  Jean Charcot           15th August 2010           30th August 2010
 
                            7.   Port or place of delivery (Cl. 2(a))     8.    
Port or place redelivery/notice of redelivery (Cl. 2(d))
 
  St Johns NF                                         St Johns or as Mutually
agreed                  
 
              (i) Port or place of redelivery            
 
                           
 
              10 Days                                               (ii) Number
of days’ notice of redelivery
 
                            9.   Period of hire (Cl. 1(a))     10.     Extension
of period of hire (optional) (Cl. 1(b))
 
  30 days Firm                        
 
              10 x 1 day extensions                              
 
              (i) Period of extension            
 
                           
 
              As mutually agreed                                              
(ii) Advance notice for declaration of option (days)
 
                            11.   Automatic extension period to complete voyage
or well (Cl. 1(c))     12.     Mobilisation charge (lump sum and when due) (Cl.
2(b)(i))
 
                                Voyage           As per RMST and Deep 6 Inc
Agreement                  
 
  (i) Voyage or well (state which)           (i) Lump sum            
 
                           
 
  As agreed           NA                              
 
  (ii) Maximum extension period (state number of days)           (ii) When due  
         
 
                                      13.     Port or place of mobilisation (Cl.
2(b)(i))
 
              St Johns NF            
 
                           
14.
  Early termination of charter (state amount of hire payable) (Cl. 26(a))    
15.     Number of days’ notice of early termination (Cl. 26(a))     16.    
Demobilisation charge (lump sum) (Cl. 2(e) and Cl. 26(a))
 
  10 days           10 Days           As per RMST and Deep 6 Inc agreement.

This document is a computer generated SUPPLYTIME 89 form printed by authority of
BIMCO. Any insertion or deletion to the form must be clearly visible. In the
event of any modification made to the pre-printed text of this document which is
not clearly visible, the text of the original BIMCO approved document shall
apply. BIMCO assumes no responsibility for any loss, damage or expense as a
result of discrepancies between the original BIMCO approved document and this
computer generated document.

 

 



--------------------------------------------------------------------------------



 



     
“SUPPLYTIME 89” UNIFORM TIME CHARTER PARTY FOR OFFSHORE SERVICE VESSELS
  PART I

                                          17.   Area of operation (Cl. 5(a))
Worldwide operations     18.     Employment of vessel restricted to (state
nature of service(s)) (Cl. 5(a))                 Survey support as instructed by
the charterers, but always within the vessels safe operating capabilities
certification and class.
 
                                        19.   Charter hire (state rate and
currency) (Cl. 10(a) and (d))     20.     Extension hire (if agreed, state rate)
(Cl. 10(b))                             As box 19     Hire rate GBP 6,500 per
day Ex fuel and lubes                        
 
                                        21.   Invoicing for hire and other
payments (Cl. 10(d))     22.     Payments (state mode and place of payment; also
state beneficiary and bank account) (Cl. 10(e))     (i) state whether to be
issued in advance or arrears
Interim payment (15 days) by 1st September           GBP pounds sterling cash by
wire/telex transfer, to the bank account nominated by the owners.     Final
Payment within 30 days of completion of Demob at St Johns                      
 
 
                                            (ii) state to whom to be issued if
addressee other than stated in Box 2           Bank of Scotland
10 Greenwell Road     n/a           East Tullos
Aberdeen                 AB12 3AZ     (iii) state to whom to be issued if
addressee other than stated in Box 3           Account Hays Ships Ltd
Swift code BOFSBG2S     n/a           Sort Code 80-12-06                        
    Account No 00 437 507
 
                                        23.   Payment of hire, bunker invoices
and disbursements for Charterers’ account (state maximum number of days) (Cl.
10(e))
As in box 21     24.     Interest rate payable (Cl. 10(e))
UK base lending rate plus 2%     25.     Maximum audit period (Cl. 10(f))
6 months
 
                                        26.   Meals (state rate agreed) (Cl.
5(c)(i))
GBP 34     27.     Accommodation (state rate agreed) (Cl. 5(c)(i))
Included in Box 26     28.     Mutual Waiver of Recourse (optional, state
whether applicable) (Cl. 12(f))
Applicable
 
                                        29.   Sublet (state amount of daily
increment to charter hire) (Cl. 17(b))     30.     War (state name of countries)
(Cl. 19(e))     n/a           Territorial waters of countries in which the
vessel is operating
 
                                        31.   General average (place of
settlement — only to be filled in if other than London) (Cl. 21)     32.    
Breakdown (state period) (Cl. 26(b)(v))
7 days     London Agreed            
 
                                        33.   Law and arbitration (state Cl.
31(a) or 31(b) or 31(c), as agreed; if Cl. 31(c) agreed also state place of
arbitration) (Cl. 31)     34.     Numbers of additional clauses covering special
provisions, if agreed     London Agreed           Eight

This document is a computer generated SUPPLYTIME 89 form printed by authority of
BIMCO. Any insertion or deletion to the form must be clearly visible. In the
event of any modification made to the pre-printed text of this document which is
not clearly visible, the text of the original BIMCO approved document shall
apply. BIMCO assumes no responsibility for any loss, damage or expense as a
result of discrepancies between the original BIMCO approved document and this
computer generated document.

 

 



--------------------------------------------------------------------------------



 



     
“SUPPLYTIME 89” UNIFORM TIME CHARTER PARTY FOR OFFSHORE SERVICE VESSELS
  PART I

                 
35.
  Names and addresses for notices and other communications required to be given
by the Owners (Cl. 28)     36.     Names and addresses for notices and other
communications required to be given by the Charterers (Cl. 28)
 
  Per box 2           Per box 3

 

It is mutually agreed that this Contract shall be performed subject to the
conditions contained in the Charter consisting of PART I, including additional
clauses if any agreed and stated in Box 34, and PART II as well as ANNEX “A” and
ANNEX “B” as annexed to this Charter. In the event of a conflict of conditions,
the provisions of PART I shall prevail over those of PART II and ANNEX “A” and
ANNEX “B” to the extent of such conflict but no further. ANNEX “C” as annexed to
this Charter is optional and shall only apply if expressly agreed and stated in
Box 28.

     
Signature (Owners)
  Signature (Charterers)       /s/ Malcolm Craig   /s/ Chris Davino, President

This document is a computer generated SUPPLYTIME 89 form printed by authority of
BIMCO. Any insertion or deletion to the form must be clearly visible. In the
event of any modification made to the pre-printed text of this document which is
not clearly visible, the text of the original BIMCO approved document shall
apply. BIMCO assumes no responsibility for any loss, damage or expense as a
result of discrepancies between the original BIMCO approved document and this
computer generated document.

 

 



--------------------------------------------------------------------------------



 



      ANNEX “A” to Uniform Time Charter Party for Offshore Service Vessels Code
Name: “SUPPLYTIME 89” — dated   (SEAL) [c05358c0535801.gif]

VESSEL SPECIFICATION

                              1.   General               (h)   Cargo Deck Area
(m2): 200 Capacity (m.t.):                     
 
                           
 
  (a)   Owner:   Name: Hays Ships Limited               Length (m) x Breadth
(m):                     
 
                           
 
          Address: Oil States Buildings — Aberdeen               Load Bearing
Capacity N/A
 
                           
 
  (b)   Operator:   Name:                                (i)   Heavy Weight
Brine (m3/barrels): N/A  
 
          Address:                                         (max. SG)
                      _____  /hr at                      head
 
                                (c)   Vessel’s Name:           Builder: Forges &
CH.           * Multipurpose Tanks yes/no: No
 
                            Jean Charcot         4.     Machinery
 
                                (d)   Year built: 1965           (a)   BHP Main
Engines: 1200 Each
 
                                (e)   Type: Research Vessel           (b)  
Engine Builder: MAN
 
                                (f)   Classification and Society: BV          
(c)   Number of Engines and Type: 3 x Diesel Electric
 
                                (g)   Flag: British           (d)   Generators:
1 x 375 KVA
 
                                (h)   Date of next scheduled drydocking: Dec
2009                                 + 1 x 125 KVA
 
                            2.   Performance                    
 
                                (a)   Certified Bollard Pull (Tonnes) __________
               
 
                                (b)   Speed/Consumption (Non-Towing)          
(e)   Stabilisers: Stability Tanks           (Approx. Daily Fuel Consumption)  
        (f)   Bow Thruster(s): 1 x 300 HP                      (Fair Weather)  
                        Max Speed: 12 Kts (app.) 9 Tonnes           (g)   Stern
Thruster(s): 1 x 300 HP           Service Speed: 10 Kts (app.) 6 Tonnes        
  (h)   Propellers/Rudders: 2 + 2           Standby (main engines secured) 1
Tonnes           (i)   Number and Pressure Rating of Bulk Compressors: N/A
 
                                (c)   Approx. Towing/Working Fuel Consumption  
        (i)   Fuel Oil Metering System: N/A           Engine Power 100%
                     Tonnes                
 
                                (d)   Type(s) and Grade(s) of Fuel Used:     5.
    Towing and Anchor Handling Equipment
 
                           
 
                      (a)   (i) Stern Roller (Dimensions): N/A 3.   Dimensions
and Capacities/Discharge Rates:                
 
                          (ii) Anchor Handling/Towing Winch: N/A     (a)  
L.O.A. (m): 66.24 Breadth (m): 14.10 Depth (m): 7.45                          
Max Draught (m): 5.5m               (iii) Rig Chain Locker Capacity (linear feet
of 3 in. Chain): N/A
 
                                (b)   Deadweight (metric tons): 839.5          
    (iv) Tugger Winches: N/A  
 
          Discharge Rate               (v) Chain Stopper Make and Type: N/A
 
                                (c)   * Cargo Fuel max (m3): N/A ___ /hr at
                     head           (b)   (i) Towing Wire: N/A
 
                                (d)   * Drill Water max (m3): N/A ___/hr at
                     head               (ii) Spare Towing Wire: N/A

 
                                (e)   Potable Water (m3): N/A ___/hr at
                     head               (iii) Work Wire: N/A
 
                                (f)   Dry Bulk (m3/cu.ft): N/A in Tanks ___/hr
at                      head               (iv) Spare Work Wire: N/A
 
                                (g)   Liquid Mud (m3/barrels): N/A ___/hr at
                     head                        
(max. SG) N/A
               
 
                                    State type of recirculation system i.e.    
           
 
                                    mechanical agitation, centrifugal pumps etc.
N/A                

This document is a computer generated SUPPLYTIME 89 form printed by authority of
BIMCO. Any insertion or deletion to the form must be clearly visible. In the
event of any modification made to the pre-printed text of this document which is
not clearly visible, the text of the original BIMCO approved document shall
apply. BIMCO assumes no responsibility for any loss, damage or expense as a
result of discrepancies between the original BIMCO approved document and this
computer generated document.

 

 



--------------------------------------------------------------------------------



 



ANNEX “A”
VESSEL SPECIFICATION

                     
 
      (v) Other Anchor Handling Equipment           (c) Portable: Foam + DP +
Water
 
           (e.g. Pelican Hooks, Shackles, Stretchers etc.): N/A            
 
            8.     Accommodation
 
                   
 
                  (a) Crew: Berths for 40 (b) Passengers: Persons in total
 
                    6.   Radio and Navigation Equipment     9.     Galley
 
                   
 
  (a)   Radios           (a) Freezer Space (m3): Sufficient for 42 days  
 
      Single Side Band: 1 x Furuno + DSC           (b) Cooler (m3): _________  
 
      VHF: 2 x Furuno + 2 DSC     10.     Additional Equipment  
 
      Satcom: 1 x Iriduim Open Port + Sat C           (a) Mooring Equipment: 1 x
Winch / Windlass forward
 
                  1 x Mooring Winch Aft
 
  (b)   Electronic Navigation Equipment: 2 x GPS            
 
      1 x AIS           (b) Joystick: 1 x EMRI DP  
 
  (c)   Gyro: 2 x Gyrostar           (c) Other:  
 
  (d)   Radar: 1 x Racal Decca 1 x Furuno     11.     Standby/Survivor
Certificate                      Yes/No  
 
  (e)   Autopilot: 1 x Sperry Marine           Nos: No  
 
  (f)   Depth Sounder: 1 x Simrad ED 162            
 
                    7.   Fire Fighting Equipment            
 
                   
 
  (a)   Class (FF1, FF2, FF3, other): N/A            
 
                   
 
  (b)   Fixed: CO2 — ER            

This document is a computer generated SUPPLYTIME 89 form printed by authority of
BIMCO. Any insertion or deletion to the form must be clearly visible. In the
event of any modification made to the pre-printed text of this document which is
not clearly visible, the text of the original BIMCO approved document shall
apply. BIMCO assumes no responsibility for any loss, damage or expense as a
result of discrepancies between the original BIMCO approved document and this
computer generated document.

 

 



--------------------------------------------------------------------------------



 



      ANNEX “B” to Uniform Time Charter Party for Offshore Service Vessels
Code Name: “SUPPLYTIME 89” — dated   (SEAL) [c05358c0535801.gif]

INSURANCE



      Insurance policies (as applicable) to be procured and maintained by the
Owners under Clause 14:
 
   
(1)
  Marine Hull Insurance. — Hull and Machinery Insurance shall be provided with
limits equal to those normally carried by the Owners for the Vessel.
 
   
(2)
  Protection and Indemnity (Marine Liability) Insurance. — Protection and
Indemnity or Marine Liability insurance shall be provided for the Vessel with a
limit equal to the value under paragraph 1 above or U.S. $5 million, whichever
is greater, and shall include but not be limited to coverage for crew liability,
third party bodily injury and property damage liability, including collision
liability, towers liability (unless carried elsewhere).
 
   
(3)
  General Third Party Liability Insurance. — Coverage shall be for:

Bodily Injury                   per person
Property Damage          per occurrence.

     
(4)
  Workmen’s Compensation and Employer’s Liability Insurance for Employees. —
Covering non-employees for statutory benefits as set out and required by local
law in area of operation or area in which the Owners may become legally obliged
to pay benefits.
 
   
(5)
  Comprehensive General Automobile Liability Insurance. — Covering all owned,
hired and non-owned vehicles, coverage shall be for:

Bodily Injury According to the local law.
Property Damage In an amount equivalent to
single limit per occurrence.
 
   
(6)
  Such other insurances as may be agreed.
 
   



This document is a computer generated SUPPLYTIME 89 form printed by authority of
BIMCO. Any insertion or deletion to the form must be clearly visible. In the
event of any modification made to the pre-printed text of this document which is
not clearly visible, the text of the original BIMCO approved document shall
apply. BIMCO assumes no responsibility for any loss, damage or expense as a
result of discrepancies between the original BIMCO approved document and this
computer generated document.

 

 



--------------------------------------------------------------------------------



 



     
ANNEX “C” to Uniform Time Charter Party for Offshore Service Vessels
Code Name: “SUPPLYTIME 89” — dated
  (SEAL) [c05358c0535801.gif]

AGREEMENT FOR MUTUAL INDEMNITY AND WAIVER OF RECOURSE
(Optional, only applicable if stated in Box 28 in PART I)



This Agreement is made between the Owners and the Charterers and is premised on
the following:

(a)   The Charterers and the Owners have entered into a contract or agreement
dated as above regarding the performance of work or service in connection with
the Charterers’ operations offshore (“Operations”);

(b)   The Charterers and the Owners have entered into, or shall enter into,
contracts or agreements with other contractors for the performance of work or
service in connection with the Operations;

(c)   Certain of such other contractors have signed, or may sign, counterparts
of this Agreement or substantially similar agreements relating to the operations
(“Signatory” or collectively “Signatories”); and

(d)   The Signatories wish to modify their relationship at common law and avoid
entirely disputes as to their liabilities for damage or injuries to their
respective property or employees;

In consideration of the premises and of execution of reciprocal covenants by the
other Signatories, the Owners agree that:

1.   The Owners shall hold harmless, defend, indemnify and waive all rights of
recourse against the other Signatories and their respective subsidiary and
affiliate companies, employees, directors, officers, servants, agents, invitees,
vessel(s), and insurers, from and against any and all claims, demands,
liabilities or causes of action of every kind and character, in favour of any
person or party, for injury to, illness or death of any employee of or for
damage to or loss of property owned by the Owners (or in possession of the
Owners by virtue of an arrangement made with an entity which is not a Signatory)
which injury, illness, death, damage or loss arises out of the Operations, and
regardless of the cause of such injury, illness, death, damage or loss even
though caused in whole or in part by a pre-existing defect, the negligence,
strict liability or other legal fault of other Signatories.

2.   The Owners (including the Vessel) shall have no liability whatsoever for
injury, illness or death of any employee of another Signatory under the Owners’
direction by virtue of an arrangement made with such other Signatory, or for
damage to or loss of property of another Signatory in the Owners’ possession by
virtue of an arrangement made with such other Signatory. In no event shall the
Owners (including the Vessel) be liable to another Signatory for any
consequential damages whatsoever arising out of or in connection with the
performance or non-performance of this Agreement, including, but not limited to,
loss of use, loss of profits, shut-in or loss of production and cost of
insurance.

3.   The Owners undertake to obtain from their insurers a waiver of rights of
subrogation against all other Signatories in accordance with the provisions of
this Agreement governing the mutual liability of the Signatories with regard to
the Operations.

4.   The Owners shall attempt to have those of their sub-contractors which are
involved in the Operations become Signatories and shall promptly furnish the
Charterers with an original counterpart of this Agreement or of a substantially
similar agreement executed by its sub-contractors.

5.   Nothing contained in this Agreement shall be construed or held to deprive
the Owners or the Charterers or any other Signatory as against any person or
party, including as against each other, of any right to claim limitation of
liability provided by any applicable law, statute or convention, save that
nothing in this Agreement shall create any right to limit liability. Where the
Owners or the Charterers or any other Signatory may seek an indemnity under the
provisions of this Agreement as against each other in respect of a claim brought
by a third party, the Owners or the Charterers or any other Signatory shall seek
to limit their liability against such third party.

6.   The Charterers shall provide the Owners with a copy of every counterpart of
this Agreement or substantially similar agreement which is executed by another
Signatory pertaining to the Operations, and shall, in signing this, and in every
counterpart of this Agreement, be deemed to be acting as agent or trustee for
the benefit of all Signatories.

7.   This Agreement shall inure to the benefit of and become binding on the
Owners as to any other Signatories on the later of the date of execution by the
Owners and the date of execution of a counterpart of this Agreement or a
substantially similar agreement by such other Signatory pertaining to the
Operations.

8.   Any contractor, consultant, sub-contractor, etc., performing work or
service for the Charterers or another Signatory in connection with the
Operations which has not entered into a formal contract for the performance of
such work or service may nevertheless become a Signatory by signing a
counterpart of this Agreement or a substantially similar agreement which shall
govern, as to the subject of this Agreement, the relationship between such new
Signatory and the other Signatories and also by extension its relations with the
Charterers.

9.   This Agreement may be executed in any number of counterparts or
substantially similar agreements as necessary but all such counterparts shall
together constitute one legal instrument.



This document is a computer generated SUPPLYTIME 89 form printed by authority of
BIMCO. Any insertion or deletion to the form must be clearly visible. In the
event of any modification made to the pre-printed text of this document which is
not clearly visible, the text of the original BIMCO approved document shall
apply. BIMCO assumes no responsibility for any loss, damage or expense as a
result of discrepancies between the original BIMCO approved document and this
computer generated document.

 

 



--------------------------------------------------------------------------------



 



PART II
“SUPPLYTIME 89” Uniform Time Charter Party for Offshore Service Vessels



1.   Period

(a) The Owners stated in Box 2 let and the Charterers stated in Box 3 hire the
Vessel named in Box 4, as specified in ANNEX “A” (hereinafter referred to as
“the Vessel”), for the period as stated in Box 9 from the time the Vessel is
delivered to the Charterers.
(b) Subject to Clause 10(b), the Charterers have the option to extend the
Charter Period in direct continuation for the period stated in Box 10(i), but
such an option must be declared in accordance with Box 10(ii).
(c)The Charter Period shall automatically be extended for the time required to
complete the voyage or well (whichever is stated in Box 11(i)) in progress, such
time not to exceed the period stated in Box 11(ii).

2.   Delivery and Redelivery

(a) Delivery. — Subject to sub-clause (b) of this Clause the Vessel shall be
delivered by the Owners free of cargo and with clean tanks at any time between
the date stated in Box 5 and the date stated in Box 6 at the port or place
stated in Box 7 where the Vessel can safely lie always afloat.

(b) Mobilisation. — (i) The Charterers shall pay a lump sum as stated in Box 12
without discount by way of mobilisation charge in consideration of the Owners
giving delivery at the port or place stated in Box 7. The mobilisation charge
shall not be affected by any change in the port or place of mobilisation from
that stated in Box 13.

(ii) Should the Owners agree to the Vessel leading and transporting cargo and/or
undertaking any other service for the Charterers on rout to the port of delivery
or from the port of redelivery, then all terms and conditions of this Charter
Party shall apply to such loading and transporting and/or other service exactly
as if performed during the Charter Period excepting only that any lump sum
freight agreed in respect thereof shall be payable on shipment or commencement
of the service as the case may be, the Vessel and/or goods lost or not lost.
(c) Cancelling. — If the Vessel is not delivered by midnight local time on the
cancelling date stated in Box 6, the Charterers shall be entitled to cancel this
Charter Party. However, if despite the exercise of due diligence by the Owners,
the Owners will be unable to deliver the Vessel by the cancelling date, they may
give notice in writing to the Charterers at any time prior to the delivery date
as stated in Box 5, and shall state in such notice the date by which they will
be able to deliver the Vessel. The Charterers may within 24 hours of receipt of
such notice give notice in writing to the Owners cancelling this Charter Party.
If the Charterers do not give such notice, then the later date specified in the
Owners’ notice shall be substituted for the cancelling date for all the purposes
of this Charter Party. In the event the Charterers cancel the Charter Party, it
shall terminate on terms that neither party shall be liable to the other for any
losses incurred by reason of the non-delivery of the Vessel or the cancellation
of the Charter Party.
(d) Redelivery. — The Vessel shall be redelivered on the expiration or earlier
termination of this Charter Party free of cargo and with clean tanks at the port
or place as stated in Box 8(i) or such other port or place as may be mutually
agreed. The Charterers shall give not less than the number of days notice in
writing of their intention to redeliver the Vessel, as stated in Box 8(ii).
(e) Demobilisation. — The Charterers shall pay a lump sum without discount in
the amount as stated in Box 16 by way of demobilisation charge which amount
shall be paid on the expiration or on earlier termination of this Charter Party.

3.   Condition of Vessel

(a) The Owners undertake that at the date of delivery under this Charter Party
the Vessel shall be of the description and classification as specified in ANNEX
“A”, attached hereto, and undertake to so maintain the Vessel during the period
of service under this Charter Party.
(b) The Owners shall before and at the date of delivery of the Vessel and
throughout the Charter Period exercise due diligence to make and maintain the
Vessel tight, staunch, strong in good order and condition and, without prejudice
to the generality of the foregoing, in every way fit to operate effectively at
all times for the services as stated in Clause 5.

4.   Survey

The Owners and the Charterers shall jointly appoint an independent surveyor for
the purpose of determining and agreeing in writing the condition of the Vessel,
any anchor handling and towing equipment specified in Section 5 of ANNEX “A”,
and the quality and quantity of fuel, lubricants and water at the time of
delivery and redelivery hereunder. The Owners and the Charterers shall jointly
share the time and expense of such surveys.

5.   Employment and Area of Operation

(a) The Vessel shall be employed in offshore activities which are lawful in
accordance with the law of the place of the Vessel’s flag and/or registration
and of the place of operation. Such activities shall be restricted to the
service(s) as stated in Box 18, and to voyages between any good and safe port or
place and any place or offshore unit where the Vessel can safely lie always
afloat within the Area of Operation as stated in Box 17 which shall always be
within Institute Warranty Limits and which shall in no circumstances be exceeded
without prior agreement and adjustment of the Hire and in accordance with such
other terms as appropriate to be agreed; provided always that the Charterers do
not warrant the safety of any such port or place or offshore unit but shall
exercise due diligence in issuing their orders to the Vessel as if the Vessel
were their own property and having regard to her capabilities and the nature of
her employment. Unless otherwise agreed, the Vessel shall not be employed as a
diving platform.
(b) Relevant permission and licences from responsible authorities for the Vessel
to enter, work in and leave the Area of Operation shall be obtained by the
Charterers and the Owners shall assist, if necessary, in every way possible to
secure such permission and licences.
(c) The Vessel’s Space. — The whole reach and burden and decks of the Vessel
shall throughout the Charter Period be at the Charterers’ disposal reserving
proper and sufficient space for the Vessel’s Master, Officers, Crew, tackle,
apparel, furniture, provisions and stores. The Charterers shall be entitled to
carry, so far as space is available and for their purposes in connection with
their operations:

  (i)   Persons other than crew members, other than fare paying, and for such
purposes to make use of the Vessel’s available accommodation not being used on
the voyage by the Vessel’s Crew. The Owners shall provide suitable provisions
and requisites for such persons for which the Charterers shall pay at the rate
as stated in Box 26 per meal and at the rate as stated in Box 27 per day for the
provision of bedding and services for persons using berth accommodation.    
(ii)   Lawful cargo whether carried on or under deck.

  (iii)   Explosives and dangerous cargo, whether in bulk or packaged, provided
proper notification has been given and such cargo is marked and packed in
accordance with the national regulations of the Vessel and/or the International
Maritime Dangerous Goods Code and/or other pertinent regulations. Failing such
proper notification, marking or packing the Charterers shall indemnify the
Owners in respect of any loss, damage or liability whatsoever and howsoever
arising therefrom. The Charterers accept responsibility for any additional
expenses (including reinstatement expenses) incurred by the Owners in relation
to the carriage of explosives and dangerous cargo.     (iv)   Hazardous and
noxious substances, subject to Clause 12(g), proper notification and any
pertinent regulations.

(d) Laying-up of Vessel. — The Charterers shall have the option of laying up the
Vessel at an agreed safe port or place for all or any portion of the Charter
Period in which case the Hire hereunder shall continue to be paid but, if the
period of such lay-up exceeds 30 consecutive days there shall be credited
against such Hire the amount which the Owners shall reasonably have saved by way
of reduction in expenses and overheads as a result of the lay-up of the Vessel.

6.   Master and Crew

(a) (i) The Master shall carry out his duties promptly and the Vessel shall
render all reasonable services within her capabilities by day and by night and
at such times and on such schedules as the Charterers may reasonably require
without any obligations of the Charterers to pay to the Owners or the Master,
Officers or the Crew of the Vessel any excess or overtime payments. The
Charterers shall furnish the Master with all instructions and sailing directions
and the Master and Engineer shall keep full and correct logs accessible to the
Charterers or their agents.
(ii) The Master shall sign cargo documents as and in the form presented, the
same, however, not to be Bills of Lading, but receipts which shall be
non-negotiable documents and shall be marked as such. The Charterers shall
indemnify the Owners against all consequences and liabilities arising from the
Master, Officers or agents signing, under the direction of the Charterers, those
cargo documents or other documents inconsistent with this Charter Party or from
any irregularity in the papers supplied by the Charterers or their agents.


This document is a computer generated SUPPLYTIME 89 form printed by authority of
BIMCO. Any insertion or deletion to the form must be clearly visible. In the
event of any modification made to the pre-printed text of this document which is
not clearly visible, the text of the original BIMCO approved document shall
apply. BIMCO assumes no responsibility for any loss, damage or expense as a
result of discrepancies between the original BIMCO approved document and this
computer generated document.

 

 



--------------------------------------------------------------------------------



 



PART II
“SUPPLYTIME 89” Uniform Time Charter Party for Offshore Service Vessels



(b) The Vessel’s Crew if required by Charterers will connect and disconnect
electric cables, fuel, water and pneumatic hoses when placed on board the Vessel
in port as well as alongside the offshore units; will operate the machinery on
board the Vessel for loading and unloading cargoes; and will hook and unhook
cargo on board the Vessel when loading or discharging alongside offshore units.
If the port regulations or the seamen and/or labour unions do not permit the
Crew of the Vessel to carry out any of this work, then the Charterers shall
make, at their own expense, whatever other arrangements may be necessary, always
under the direction of the Master.
(c) If the Charterers have reason to be dissatisfied with the conduct of the
Master or any Officer or member of the Crew, the Owners on receiving particulars
of the complaint shall promptly investigate the matter and if the complaint
proves to be well founded, the Owners shall as soon as reasonably possible make
appropriate changes in the appointment.
(d) The entire operation, navigation, and management of the Vessel shall be in
the exclusive control and command of the Owners, their Master, Officers and
Crew. The Vessel will be operated and the services hereunder will be rendered as
requested by the Charterers, subject always to the exclusive right of the Owners
or the Master of the Vessel to determine whether operation of the Vessel may be
safely undertaken. In the performance of the Charter Party, the Owners are
deemed to be an independent contractor, the Charterers being concerned only with
the results of the services performed.

7.   Owners to Provide

(a) The Owners shall provide and pay for all provisions, wages and all other
expenses of the Master, Officers and Crew; all maintenance and repair of the
Vessel’s hull, machinery and equipment as specified in ANNEX “A”; also, except
as otherwise provided in this Charter Party, for all insurance on the Vessel,
all dues and charges directly related to the Vessel’s flag and/or registration,
all deck, cabin and engineroom stores, cordage required for ordinary ship’s
purposes mooring alongside in harbour, and all fumigation expenses and
de-ratisation certificates. The Owners’ obligations under this Clause extend to
cover all liabilities for consular charges appertaining to the Master, Officers
and Crew, customs or import duties arising at any time during the performance of
this Charter Party in relation to the personal effects of the Master, Officers
and Crew, and in relation to the stores, provisions and other matters as
aforesaid which the Owners are to provide and/or pay for and the Owners shall
refund to the Charterers any sums they or their agents may have paid or been
compelled to pay in respect of such liability.
(b) On delivery the Vessel shall bo equipped, if appropriate, at the Owners’
expense with any towing and anchor handling equipment specified in Section 5(b)
of ANNEX “A”. If during the Charter Period any such equipment becomes lost,
damaged or unserviceable, other than as a result of the Owners’ negligence, the
Charterers shall either provide, or direct the Owners to provide, an equivalent
replacement at the Charterers’ expense.

8.   Charterers to Provide

(a) While the Vessel is on hire the Charterers shall provide and pay for all
fuel, lubricants, water, dispersants, firefighting foam and transport thereof,
port charges, pilotage and boatmen and canal steersmen (whether compulsory or
not), launch hire (unless incurred in connection with the Owners’ business),
light dues, tug assistance, canal, dock, harbour, tonnage and other dues and
charges, agencies and commissions incurred on the Charterers’ business, costs
for security or other watchmen, and of quarantine (if occasioned by the nature
of the cargo carried or the ports visited whilst employed under this Charter
Party but not otherwise).
(b) At all times the Charterers shall provide and pay for the loading and
unloading of cargoes so far as not done by the Vessel’s crew, cleaning of cargo
tanks, all necessary dunnage, uprights and shoring equipment for securing deck
cargo, all cordage except as to be provided by the Owners, all ropes, slings and
special runners (including bulk cargo discharge hoses) actually used for loading
and discharging, inert gas required for the protection of cargo, and electrodes
used for offshore works, and shall reimburse the Owners for the actual cost of
replacement of special mooring lines to offshore units, wires, nylon spring
lines etc. used for offshore works, all hose connections and adaptors, and
further, shall refill oxygen/acetylene bottles used for offshore works.
(c) The Charterers shall pay for customs duties, all permits, import duties
(including costs involved in establishing temporary or permanent importation
bonds), and clearance expenses, both for the Vessel and/or equipment, required
for or arising out of this Charter Party.

9.   Bunkers

Unless otherwise agreed, the Vessel shall be delivered with bunkers and
lubricants as on board and redelivered with sufficient bunkers to reach the next
bunkering stage en route to her next port of call. The Charterers upon delivery
and the Owners upon redelivery shall take over and pay for the bunkers and
lubricants on board at the prices prevailing at the times and ports of delivery
and redelivery.

10.   Hire and Payments

(a) Hire. — The Charterers shall pay Hire for the Vessel at the rate stated in
Box 19 per day or pro rata for part thereof from the time that the Vessel is
delivered to the Charterers until the expiration or earlier termination of this
Charter Party.
(b) Extension Hire. — If the option to extend the Charter Period under Clause
1(b) is exercised, Hire for such extension shall, unless stated in Box 20, be
mutually agreed between the Owners and the Charterers.
(c) Adjustment of Hire. — The rate of hire shall be adjusted to reflect
documented changes, after the date of entering into the Charter Party or the
date of commencement of employment, whichever is earlier, in the Owners’ costs
arising from changes in the Charterers’ requirements or regulations governing
the Vessel and/or its Crew or this Charter Party.
(d) Invoicing. — All invoices shall be issued in the contract currency stated in
Box 19. In respect of reimbursable expenses incurred in currencies other than
the contract currency, the rate of exchange into the contract currency shall be
that quoted by the Central Bank of the country of such other currency as at the
date of the Owners’ invoice. Invoices covering Hire and any other payments due
shall be issued monthly as stated in Box 21(i) or at the expiration or earlier
termination of this Charter Party. Notwithstanding tho foregoing, bunkers and
lubricants on board at delivery shall be invoiced at the time of delivery.
(e) Payments. — Payments of Hire, bunker invoices and disbursements for the
Charterers’ account shall be received within the number of days stated in Box 23
from the date of receipt of the invoice. Payment shall be made in the contract
currency in full without discount to the account stated in Box 22. However any
advances for disbursements made on behalf of and approved by the Owners may be
deducted from Hire due.
If payment is not received by the Owners within 5 banking days following the due
date the Owners are entitled to charge interest at the rate stated in Box 24 on
the amount outstanding from and including the due date until payment is
received.
Where an invoice is disputed, the Charterers shall in any event pay the
undisputed portion of the invoice but shall be entitled to withhold payment of
the disputed portion provided that such portion is reasonably disputed and the
Charterers specify such reason. Interest will be chargeable at the rate stated
in Box 24 on such disputed amounts where resolved in favour of the Owners.
Should the Owners prove the validity of the disputed portion of the invoice,
balance payment shall be received by the Owners within 5 banking days after the
dispute is resolved. Should the Charterers’ claim be valid, a corrected invoice
shall be issued by the Owners.
In default of payment as herein specified, the Owners may require the Charterers
to make payment of the amount due within 5 banking days of receipt of
notification from the Owners; failing which the Owners shall have the right to
withdraw the Vessel without prejudice to any claim the Owners may have against
the Charterers under this Charter Party.
While payment remains due the Owners shall be entitled to suspend the
performance of any and all of their obligations hereunder and shall have no
responsibility whatsoever for any consequences thereof, in respect of which the
Charterers hereby indemnify the Owners, and Hire shall continue to accrue and
any extra expenses resulting from such suspension shall be for the Charterers’
account.
(f) Audit. — The Charterers shall have the right to appoint an independent
chartered accountant to audit the Owners’ books directly related to work
performed under this Charter Party at any time after the conclusion of the
Charter Party, up to the expiry of the period stated in Box 25, to determine the
validity of the Owners’ charges hereunder. The Owners undertake to make their
records available for such purposes at their principal place of business during
normal working hours. Any discrepancies discovered in payments made shall be
promptly resolved by invoice or credit as appropriate.

11.   Suspension of Hire

(a) If as a result of any deficiency of Crew or of the Owners’ stores, strike of
Master, Officers and Crew, breakdown of machinery, damage to hull or other
accidents to the Vessel, the Vessel is prevented from working, no Hire shall be
payable in respect of any time lost and any Hire paid in advance shall be
adjusted accordingly provided always however that Hire shall not cease in the
event of the Vessel being prevented from working as aforesaid as a result of:

  (i)   the carriage of cargo as noted in Clause 5(c)(iii) and (iv);     (ii)  
quarantine or risk of quarantine unless caused by the Master, Officers or Crew
having communication with the shore at any infected area not in connection with
the employment of the Vessel without the consent or the instructions of the
Charterers;     (iii)   deviation from her Charter Party duties or exposure to
abnormal risks at the request of the Charterers;



This document is a computer generated SUPPLYTIME 89 form printed by authority of
BIMCO. Any insertion or deletion to the form must be clearly visible. In the
event of any modification made to the pre-printed text of this document which is
not clearly visible, the text of the original BIMCO approved document shall
apply. BIMCO assumes no responsibility for any loss, damage or expense as a
result of discrepancies between the original BIMCO approved document and this
computer generated document.

 

 



--------------------------------------------------------------------------------



 



PART II
“SUPPLYTIME 89” Uniform Time Charter Party for Offshore Service Vessels



  (iv)   detention in consequence of being driven into port or to anchorage
through stress of weather or trading to shallow harbours or to river or ports
with bars or suffering an accident to her cargo, when the expenses resulting
from such detention shall be for the Charterers’ account howsoever incurred;    
(v)   detention or damage by ice;     (vi)   any act or omission of the
Charterers, their servants or agents.

(b) Liability for Vessel not Working. — The Owners’ liability for any loss,
damage or delay sustained by the Charterers as a result of the Vessel being
prevented from working by any cause whatsoever shall be limited to suspension of
hire.

(c) Maintenance and Drydocking. — Notwithstanding sub-clause (a) hereof, the
Charterers shall grant the Owners a maximum of 24 48 hours on hire, which shall
be cumulative, per month or pro rata for part of a month from the commencement
of the Charter Period for maintenance and repairs including drydocking
(hereinafter referred to as “maintenance allowance”).
The Vessel shall be drydocked at regular intervals. The Charterers shall place
the Vessel at the Owners’ disposal clean of cargo, at a port (to be nominated by
the Owners at a later date) having facilities suitable to the Owners for the
purpose of such drydocking.
During reasonable voyage time taken in transits between such port and Area of
Operation the Vessel shall be on hire and such time shall not be counted against
the accumulated maintenance allowance.
Hire shall be suspended during any time taken in maintenance repairs and
drydocking in excess of the accumulated maintenance allowance.
In the event of less time being taken by the Owners for repairs and drydocking
or, alternatively, the Charterers not making the Vessel available for all or
part of this time, the Charterers shall, upon expiration or earlier termination
of the Charter Party, pay the equivalent of the daily rate of Hire then
prevailing in addition to Hire otherwise due under this Charter Party in respect
of all such time not so taken or made available.
Upon commencement of the Charter Period, the Owners agree to furnish the
Charterers with the Owners’ proposed drydocking schedule and the Charterers
agree to make every reasonable effort to assist the Owners in adhering to such
predetermined drydocking schedule for the Vessel.

12.   Liabilities and Indemnities

(a) Owners. — Notwithstanding anything else contained in this Charter Party
excepting Clauses 5(c)(iii), 7(b), 8(b), 12(g), 15(c) and 21, the Charterers
shall not be responsible for loss of or damage to the property of the Owners or
of their contractors and sub-contractors, including the Vessel, or for personal
injury or death of the employees of the Owners or of their contractors and
sub-contractors, arising out of or in any way connected with the performance of
this Charter Party, even if such loss, damage, injury or death is caused wholly
or partially by the act, neglect, or default of the Charterers, their employees,
contractors or sub-contractors, and even if such loss, damage, injury or death
is caused wholly or partially by unseaworthiness of any vessel; and the Owners
shall indemnify, protect, defend and hold harmless the Charterers from any and
against all claims, costs, expenses, actions, proceedings, suits, demands and
liabilities whatsoever arising out of or in connection with such loss, damage,
personal injury or death.
(b) Charterers. — Notwithstanding anything else contained in this Charter Party
excepting Clause 21, the Owners shall not be responsible for loss of, damage to,
or any liability arising out of anything towed by the Vessel, any cargo laden
upon or carried by the Vessel or her tow, the property of the Charterers or of
their contractors and sub-contractors, including their offshore units, or for
personal injury or death of the employees of the Charterers or of their
contractors and sub-contractors (other than the Owners and their contractors and
sub-contractors) or of anyone on board anything towed by the Vessel, arising out
of or in any way connected with the performance of this Charter Party, even if
such loss, damage, liability, injury or death is caused wholly or partially by
the act, neglect or default of the Owners, their employees, contractors or
sub-contractors, and even if such loss, damage, liability, injury or death is
caused wholly or partially by the unseaworthiness of any vessel; and the
Charterers shall indemnify, protect, defend and hold harmless the Owners from
any and against all claims, costs, expenses, actions, proceedings, suits,
demands, and liabilities whatsoever arising out of or in connection with such
loss, damage, liability, personal injury or death.
(c) Consequential Damages. — Neither party shall be liable to the other for, and
each party hereby agrees to protect, defend and indemnify the other against, any
consequential damages whatsoever arising out of or in connection with the
performance or non-performance of this Charter Party, including, but not limited
to, loss of use, loss of profits, shut-in or loss of production and cost of
insurance.
(d) Limitations. — Nothing contained in this Charter Party shall be construed or
held to deprive the Owners or the Charterers, as against any person or party,
including as against each other, of any right to claim limitation of liability
provided by any applicable law, statute or convention, save that nothing in this
Charter Party shall create any right to limit liability. Where the Owners or the
Charterers may seek an indemnity under the provisions of this Charter Party or
against each other in respect of a claim brought by a third party, the Owners or
the Charterers shall seek to limit their liability against such third party.
(e) Himalaya Clause. — (i) All exceptions, exemptions, defences, immunities,
limitations of liability, indemnities, privileges and conditions granted or
provided by this Charter Party or by any applicable statute, rule or regulation
for the benefit of the Charterers shall also apply to and be for the benefit of
the Charterers’ parent, affiliated, related and subsidiary companies; the
Charterers’ contractors, sub-contractors, clients, joint venturers and joint
interest owners (always with respect to the job or project on which the Vessel
is employed); their respective employees and their respective underwriters.
(ii) All exceptions, exemptions, defences, immunities, limitations of liability,
indemnities, privileges and conditions granted or provided by this Charter Party
or by any applicable statute, rule or regulation for the benefit of the Owners
shall also apply to and be for the benefit of the Owners’ parent, affiliated,
related and subsidiary companies, the Owners’ sub-contractors, the Vessel, its
Master, Officers and Crew, its registered owner, its operator, its demise
charterer(s), their respective employees and their respective underwriters.
(iii) The Owners or the Charterers shall be deemed to be acting as agent or
trustee of and for the benefit of all such persons and parties set forth above,
but only for the limited purpose of contracting for the extension of such
benefits to such persons and parties.
(f) Mutual Waiver of Recourse (Optional, only applicable if stated in Box 28,
but regardless of whether this option is exercised the other provisions of
Clause 12 shall apply and shall be paramount)
In order to avoid disputes regarding liability for personal injury or death of
employees or for loss of or damage to property, the Owners and the Charterers
have entered into, or by this Charter Party agree to enter into, an Agreement
for Mutual Indemnity and Waiver of Recourse (in a form substantially similar to
that specified in ANNEX “C”) between the Owners, the Charterers and the various
contractors and sub-contractors of the Charterers.
(g) Hazardous and Noxious Substances. — Notwithstanding any other provision of
this Charter Party to the contrary, the Charterers shall always be responsible
for any losses, damages or liabilities suffered by the Owners, their employees,
contractors or sub-contractors, by the Charterers, or by third parties, with
respect to the Vessel or other property, personal injury or death, pollution or
otherwise, which losses, damages or liabilities are caused, directly or
indirectly, as a result of the Vessel’s carriage of any hazardous and noxious
substances in whatever form as ordered by the Charterers, and the Charterers
shall defend, indemnify the Owners and hold the Owners harmless for any expense,
loss or liability whatsoever or howsoever arising with respect to the carriage
of hazardous or noxious substances.

13.   Pollution

(a) Except as otherwise provided for in Clause 15(c)(iii), the Owners shall be
liable for, and agree to indemnify, defend and hold harmless the Charterers
against, all claims, costs, expenses, actions, proceedings, suits, demands and
liabilities whatsoever arising out of actual or potential pollution damage and
the cost of cleanup or control thereof arising from acts or omissions of the
Owners or their personnel which cause or allow discharge, spills or leaks from
the Vessel, except as may emanate from cargo thereon or therein.

(b) The Charterers shall be liable for and agree to indemnify, defend and hold
harmless the Owners from all claims, costs, expenses, actions, proceedings,
suits, demands, liabilities, loss or damage whatsoever arising out of or
resulting from any other actual or potential pollution damage, even where caused
wholly or partially by the act, neglect or default of the Owners, their
employees, contractors or sub-contractors or by the unseaworthiness of the
Vessel.

14.   Insurance

(a)(i) The Owners shall procure and maintain in effect for the duration of this
Charter Party, with reputable insurers, the insurances set forth in ANNEX “B”.
Policy limits shall not be less than those indicated. Reasonable deductibles are
acceptable and shall be for the account of the Owners.


This document is a computer generated SUPPLYTIME 89 form printed by authority of
BIMCO. Any insertion or deletion to the form must be clearly visible. In the
event of any modification made to the pre-printed text of this document which is
not clearly visible, the text of the original BIMCO approved document shall
apply. BIMCO assumes no responsibility for any loss, damage or expense as a
result of discrepancies between the original BIMCO approved document and this
computer generated document.

 

 



--------------------------------------------------------------------------------



 



PART II
“SUPPLYTIME 89” Uniform Time Charter Party for Offshore Service Vessels



(ii) The Charterers shall upon request be named as co-insured. The Owners shall
upon request cause insurers to waive subrogation rights against the Charterers
(as encompassed in Clause 12(e)(i)). Co-insurance and/or waivers of subrogation
shall be given only insofar as these relate to liabilities which are properly
the responsibility of the Owners under the terms of this Charter Party.
(b) The Owners shall upon request furnish the Charterers with certificates of
insurance which provide sufficient information to verify that the Owners have
complied with the insurance requirements of this Charter Party.
(c) If the Owners fail to comply with the aforesaid insurance requirements, the
Charterers may, without prejudice to any other rights or remedies under this
Charter Party, purchase similar coverage and deduct the cost thereof from any
payment due to the Owners under this Charter Party.

15.   Saving of Life and Salvage

(a) The Vessel shall be permitted to deviate for the purpose of saving life at
sea without prior approval of or notice to the Charterers and without loss of
Hire provided however that notice of such deviation is given as soon as
possible.
(b) Subject to the Charterers’ consent, which shall not be unreasonably
withheld, the Vessel shall be at liberty to undertake attempts at salvage, it
being understood that the Vessel shall be off hire from the time she leaves port
or commences to deviate and she shall remain off-hire until she is again in
every way ready to resume the Charterers’ service at a position which is not
less favourable to the Charterers than the position at the time of leaving port
or deviating for the salvage services.
All salvage monies earned by the Vessel shall be divided equally between the
Owners and the Charterers, after deducting the Master’s, Officers’ and Crew’s
share, legal expenses, value of fuel and lubricants consumed, Hire of the Vessel
lost by the Owners during the salvage, repairs to damage sustained, if any, and
any other extraordinary loss or expense sustained as a result of the salvage.
The Charterers shall be bound by all measures taken by the Owners in order to
secure payment of salvage and to fix its amount.
(c) The Owners shall waive their right to claim any award for salvage performed
on property owned by or contracted to the Charterers, always provided such
property was the object of the operation the Vessel was chartered for, and the
Vessel shall remain on hire when rendering salvage services to such property.
This waiver is without prejudice to any right the Vessel’s Master, Officers and
Crew may have under any title.
If the Owners render assistance to such property in distress on the basis of “no
claim for salvage”, then, notwithstanding any other provisions contained in this
Charter Party and even in the event of neglect or default of the Owners, Master,
Officers or Crew:

  (i)   The Charterers shall be responsible for and shall indemnify the Owners
against payments made, under any legal rights, to the Master, Officers and Crew
in relation to such assistance.

  (ii)   The Charterers shall be responsible for and shall reimburse the Owners
for any loss or damage sustained by the Vessel or her equipment by reason of
giving such assistance and shall also pay the Owners’ additional expenses
thereby incurred.

  (iii)   The Charterers shall be responsible for any actual or potential spill,
seepage and/or emission of any pollutant howsoever caused occurring within the
offshore site and any pollution resulting therefrom wheresoever it may occur and
including but not limited to the cost of such measures as are reasonably
necessary to prevent or mitigate pollution damage, and the Charterers shall
indemnify the Owners against any liability, cost or expense arising by reason of
such actual or potential spill, seepage and/or emission.     (iv)   The Vessel
shall not be off-hire as a consequence of giving such assistance, or effecting
repairs under sub-paragraph (ii) of this sub-clause, and time taken for such
repairs shall not count against time granted under Clause 11(c).

  (v)   The Charterers shall indemnify the Owners against any liability, cost
and/or expense whatsoever in respect of any loss of life, injury, damage or
other loss to person or property howsoever arising from such assistance.

16.   Lien

The Owners shall have a lien upon all cargoes equipment for all claims against
the Charterers under this Charter Party and the Charterers shall have a lien on
the Vessel for all monies paid in
advance and not earned. The Charterers will not suffer, nor permit to be
continued, any lien or encumbrance incurred by them or their agents, which might
have priority over the title and interest of the Owners in the Vessel. Except as
provided in Clause 12, the Charterers shall indemnify and hold the Owners
harmless against any lien of whatsoever nature arising upon the Vessel during
the Charter Period while she is under the control of the Charterers, and against
any claims against the Owners arising out of the operation of the Vessel by the
Charterers or out of any neglect of the Charterers in relation to the Vessel or
the operation thereof. Should the Vessel be arrested by reason of claims or
liens arising out of her operation hereunder, unless brought about by the act or
neglect of the Owners, the Charterers shall at their own expense take all
reasonable steps to secure that within a reasonable time the Vessel is released
and at their own expense put up bail to secure release of the Vessel.

17.   Sublet and Assignment


(a) Charterers. — The Charterers shall have the option of subletting, assigning
or loaning the Vessel to any person or company not competing with the Owners,
subject to the Owners’ prior approval which shall not be unreasonably withheld,
upon giving notice in writing to the Owners, but the original Charterers shall
always remain responsible to the Owners for due performance of the Charter Party
and contractors of the person or company taking such subletting, assigning or
loan shall be deemed contractors of the Charterers for all the purposes of this
Charter Party. The Owners make it a condition of such consent that additional
Hire shall be paid as agreed between the Charterers and the Owners having regard
to the nature and period of any intended service of the Vessel.
(b) If the Vessel is sublet, assigned or loaned to undertake rig anchor handling
and/or towing operations connected with equipment, other than that used by the
Charterers, then a daily increment to the Hire in the amount as stated in Box 29
or pro rata shall be paid for the period between departure for such operations
and return to her normal duties for the Charterers.
(c) Owners. — The Owners may not assign or transfer any part of this Charter
Party without the written approval of the Charterers, which approval shall not
be unreasonably withheld.
Approval by the Charterers of such subletting or assignment shall not relieve
the Owners of their responsibility for due performance of the part of the
services which is sublet or assigned.

18.   Substitute Vessel

The Owners shall be entitled at any time, whether before delivery or at any
other time during the Charter Period, to provide a substitute vessel, subject to
the Charterers’ prior approval which shall not be unreasonably withheld.

19.   War

(a) Unless the consent of the Owners be first obtained, the Vessel shall not be
ordered nor continue to any port or place or on any voyage nor be used on any
service which will bring the Vessel within a zone which is dangerous as a result
of any actual or threatened act of war, war, hostilities, warlike operations,
acts of piracy or of hostility or malicious damage against this or any other
vessel or its cargo by any person, body or state whatsoever, revolution, civil
war, civil commotion or the operation of international law, nor be exposed in
any way to any risks or penalties whatsoever consequent upon the imposition of
sanctions, nor carry any goods that may in any way expose her to any risks of
seizure, capture, penalties or any other interference of any kind whatsoever by
the belligerent or fighting powers or parties or by any government or rulers.
(b) Should the Vessel approach or be brought or ordered within such zone, or be
exposed in any way to the said risks, (i) the Owners shall be entitled from time
to time to insure their interest in the Vessel for such terms as they deem fit
up to its open market value and also in the Hire against any of the risks likely
to be involved thereby, and the Charterers shall make a refund on demand of any
additional premium thereby incurred, and (ii) notwithstanding the terms of
Clause 11 Hire shall be payable for all time lost including any loss owing to
loss of or injury to the Master, Officers, Crew or passengers or to refusal by
any of them to proceed to such zone or to be exposed to such risks.
(c) In the event of additional insurance premiums being incurred or the wages of
the Master and/or Officers and/or Crew and/or the cost of provisions and/or
stores for deck and/or engine room being increased by reason of or during the
existence of any of the matters mentioned in sub-clause (a) the amount of any
additional premium and/or increase shall be added to the Hire, and paid by the
Charterers on production of the Owners’ account therefor, such account being
rendered monthly.


This document is a computer generated SUPPLYTIME 89 form printed by authority of
BIMCO. Any insertion or deletion to the form must be clearly visible. In the
event of any modification made to the pre-printed text of this document which is
not clearly visible, the text of the original BIMCO approved document shall
apply. BIMCO assumes no responsibility for any loss, damage or expense as a
result of discrepancies between the original BIMCO approved document and this
computer generated document.

 

 



--------------------------------------------------------------------------------



 



PART II
“SUPPLYTIME 89” Uniform Time Charter Party for Offshore Service Vessels



(d) The Vessel shall have liberty to comply with any orders or directions as to
departure, arrival, routes, ports of call, stoppages, destination, delivery or
in any other way whatsoever given by the government of the nation under whose
flag the Vessel sails or any other government or any person (or body) acting or
purporting to act with the authority of such government or by any committee or
person having under the terms of the war risks insurance on the Vessel the right
to give any such orders or directions.
(e) In the event of the outbreak of war (whether there be a declaration of war
or not) between any of the countries stated in Box 30 or in the event of the
nation under whose flag the Vessel sails becoming involved in war (whether there
be a declaration of war or not) either the Owners or the Charterers may
terminate this Charter Party, whereupon the Charterers shall redeliver the
Vessel to the Owners in accordance with PART I if it has cargo on board after
discharge thereof at destination or, if debarred under this Clause from reaching
or entering it, at a near open and safe port or place as directed by the Owners,
or if the Vessel has no cargo on board, at the port or place at which it then is
or if at sea at a near, open and safe port or place as directed by the Owners.
In all cases Hire shall continue to be paid and, except as aforesaid, all other
provisions of this Charter Party shall apply until redelivery.
(f) If in compliance with the provisions of this Clause anything is done or is
not done, such shall not be deemed a deviation.
The Charterers shall procure that all Bills of Lading (if any) issued under this
Charter Party shall contain the stipulations contained in sub-clauses (a), (d)
and (f) of this Clause.

20.   Excluded Ports

(a) The Vessel shall not be ordered to nor bound to enter without the Owners’
written permission (a) any place where fever or epidemics are prevalent or to
which the Master, Officers and Crew by law are not bound to follow the Vessel;
(b) any ice-bound place or any place where lights, lightships, marks and buoys
are or are likely to be withdrawn by reason of ice on the Vessel’s arrival or
where there is risk that ordinarily the Vessel will not be able on account of
ice to reach the place or to get out after having completed her operations. The
Vessel shall not be obliged to force ice nor to follow an icebreaker. If, on
account of ice, the Master considers it dangerous to remain at the loading or
discharging place for fear of the Vessel being frozen in and/or damaged he has
liberty to sail to a convenient open place and await the Charterers’ fresh
instructions.
(b) Should the Vessel approach or be brought or ordered within such place, or be
exposed in any way to the said risks, the Owners shall be entitled from time to
time to insure their interests in the Vessel and/or Hire against any of the
risks likely to be involved thereby on such terms as they shall think fit, the
Charterers to make a refund to the Owners of the premium on demand.
Notwithstanding the terms of Clause 11 Hire shall be paid for all time lost
including any lost owing to loss of or sickness or injury to the Master,
Officers, Crew or passengers or to the action of the Crew in refusing to proceed
to such place or to be exposed to such risks.

21.   General Average and New Jason Clause

General Average shall be adjusted and settled in London unless otherwise stated
in Box 31, according to York/Antwerp Rules, 1974, as may be amended. Hire shall
not contribute to General Average. Should adjustment be made in accordance with
the law and practice of the United States of America, the following provision
shall apply:
“In the event of accident, danger, damage or disaster before or after the
commencement of the voyage, resulting from any cause whatsoever, whether due to
negligence or not, for which, or for the consequence of which, the Owners are
not responsible, by statute, contract or otherwise, the cargo, shippers,
consignees or owners of the cargo shall contribute with the Owners in General
Average to the payment of any sacrifices, loss or expenses of a General Average
nature that may be made or incurred and shall pay salvage and special charges
incurred in respect of the cargo.
If a salving vessel is owned or operated by the Owners, salvage shall be paid
for as fully as if the said salving vessel or vessels belonged to strangers.
Such deposit as the Owners, or their agents, may deem sufficient to cover the
estimated contribution of the cargo and any salvage and special charges thereon
shall, if required, be made by the cargo, shippers, consignees or owners of the
cargo to the Owners before delivery”.

22.   Both-to-Blame Collision Clause

If the Vessel comes into collision with another ship as a result of the
negligence of the other ship and any act, neglect or default of the Master,
mariner, pilot or the servants of the Owners in the navigation or the management
of the Vessel, the Charterers will indemnify the Owners against all loss or
liability to the other or non-carrying ship or her owners insofar as such loss
or liability represent loss of or damage
to, or any claim whatsoever of the owners of any goods carried under this
Charter Party paid or payable by the other or non-carrying ship or her owners to
the owners of the said goods and set-off, recouped or recovered by the other or
non-carrying ship or her owners as part of their claim against the Vessel or the
Owners. The foregoing provisions shall also apply where the owners, operators or
those in charge of any ship or ships or objects other than or in addition to the
colliding ships or objects are at fault in respect of a collision or contact.

23.   Structural Alterations and Additional Equipment

The Charterers shall have the option of, at their expense, making structural
alterations to the Vessel or installing additional equipment with the written
consent of the Owners which shall not be unreasonably withheld but unless
otherwise agreed the Vessel is to be redelivered reinstated, at the Charterers’
expense, to her original condition. The Vessel is to remain on hire during any
period of these alterations or reinstatement. The Charterers, unless otherwise
agreed, shall be responsible for repair and maintenance of any such alteration
or additional equipment.

24.   Health and Safety

The Owners shall comply with and adhere to all applicable international,
national and local regulations pertaining to health and safety, and such
Charterers’ instructions as may be appended hereto.

25.   Taxes

Each party shall pay taxes due on its own profit, income and personnel. The
Charterers shall pay all other taxes and dues arising out of the operation or
use of the Vessel during the Charter Period.
In the event of change in the Area of Operation or change in local regulation
and/or interpretation thereof, resulting in an unavoidable and documented change
of the Owners’ tax liability after the date of entering into the Charter Party
or the date of commencement of employment, whichever is the earlier, Hire shall
be adjusted accordingly.

26.   Early Termination

(a) For Charterers’ Convenience. — The Charterers may terminate this Charter
Party at any time by giving the Owners written notice as stated in Box 15 and by
paying the settlement stated in Box 14 and the demobilisation charge stated in
Box 16, as well as Hire or other payments due under the Charter Party.

(b) For Cause. — If either party becomes informed of the occurrence of any event
described in this Clause that party shall so notify the other party promptly in
writing and in any case within 3 days after such information is received. If the
occurrence has not ceased within 3 days after such notification has been given,
this Charter Party may be terminated by either party, without prejudice to any
other rights which either party may have, under any of the following
circumstances:

  (i)   Requisition. — If the government of the state of registry and/or the
flag of the Vessel, or any agency thereof, requisitions for hire or title or
otherwise takes possession of the Vessel during the Charter Period.

  (ii)   Confiscation. — If any government, individual or group, whether or not
purporting to act as a government or on behalf of any government, confiscates,
requisitions, expropriates, seizes or otherwise takes possession of the Vessel
during the Charter Period.

  (iii)   Bankruptcy. — In the event of an order being made or resolution passed
for the winding up, dissolution, liquidation or bankruptcy of either party
(otherwise than for the purpose of reconstruction or amalgamation) or if a
receiver is appointed or if it suspends payment or ceases to carry on business.

  (iv)   Loss of Vessel. — If the Vessel is lost, actually or constructively, or
missing, unless the Owners provide a substitute vessel pursuant to Clause 18. In
the case of termination, Hire shall cease from the date the Vessel was lost or,
in the event of a constructive total loss, from the date of the event giving
rise to such loss. If the date of loss cannot be ascertained or the Vessel is
missing, payment of Hire shall cease from the date the Vessel was last reported.

  (v)   Breakdown. — If, at any time during the term of this Charter Party, a
breakdown of the Owners’ equipment or Vessel results in the Owners’ being unable
to perform their obligations hereunder for a period exceeding that stated in Box
32, unless the Owners provide a substitute vessel pursuant to Clause 18.

  (vi)   Force Majeure. — If a force majeure condition as defined in Clause 27
prevails for a period exceeding 15 consecutive days.     (vii)   Default. — If
either party is in repudiatory breach of its obligations hereunder.

Termination as a result of any of the above mentioned causes shall not relieve
the Charterers of any obligation for Hire and any other payments due.


This document is a computer generated SUPPLYTIME 89 form printed by authority of
BIMCO. Any insertion or deletion to the form must be clearly visible. In the
event of any modification made to the pre-printed text of this document which is
not clearly visible, the text of the original BIMCO approved document shall
apply. BIMCO assumes no responsibility for any loss, damage or expense as a
result of discrepancies between the original BIMCO approved document and this
computer generated document.

 

 



--------------------------------------------------------------------------------



 



PART II
“SUPPLYTIME 89” Uniform Time Charter Party for Offshore Service Vessels



27.   Force Majeure

Neither the Owners nor the Charterers shall be liable for any loss, damages or
delay or failure in performance hereunder resulting from any force majeure
event, including but not limited to acts of God, fire, action of the elements,
epidemics, war (declared or undeclared), warlike actions, insurrection,
revolution or civil strife, piracy, civil war or hostile action, strikes or
differences with workmen (except for disputes relating solely to the Owners’ or
the Charterers’ employees), acts of the public enemy, federal or state laws,
rules and regulations of any governmental authorities having or asserting
jurisdiction in the premises or of any other group, organisation or informal
association (whether or not formally recognised as a government), and any other
cause beyond the reasonable control of either party which makes continuance of
operations impossible.

28.   Notices and Invoices

Notices and invoices required to be given under this Charter Party shall be
given in writing to the addresses stated in Boxes 21, 35 and 36 as appropriate.

29.   Wreck Removal

If the Vessel sinks and becomes a wreck and an obstruction to navigation and has
to be removed upon request by any compulsory law or authority having
jurisdiction over the area where the wreck is placed, the Owners shall be liable
for any and all expenses in connection with the raising, removal, destruction,
lighting or marking of the wreck.

30.   Confidentiality

All information or data obtained by the Owners in the performance of this
Charter Party is the property of the Charterers, is confidential and shall not
be disclosed without the prior written consent of the Charterers. The Owners
shall use their best efforts to ensure that the Owners, any of their
sub-contractors, and employees and agents thereof shall not disclose any such
information or data.

31.   Law and Arbitration

*)   (a) This Charter Party shall be governed by English law and any dispute
arising out of this Charter Party shall be referred to arbitration in London,
one arbitrator being appointed by each party, in accordance with the Arbitration
Acts 1950 and 1979 or any statutory modification or re-enactment thereof for the
time being in force. On the receipt by one party of the nomination in writing of
the other party’s arbitrator that party shall appoint their arbitrator within
14 days, failing which the arbitrator already appointed shall act as sole
arbitrator. If two arbitrators properly appointed shall not agree they shall
appoint an umpire whose decision shall be final.

*)   (b) Should any dispute arise out of this Charter Party, the matter in
dispute shall be referred to three persons at New York, one to be appointed by
each of the parties hereto, and the third by the two so chosen; their decision
or that of any two of them shall be final, and for purpose of enforcing any
award, this agreement may be made a rule of the Court. The arbitrators shall be
members of the Society of Maritime Arbitrators, Inc. of New York and the
proceedings shall be conducted in accordance with the rules of the Society.   *)
  (c) Any dispute arising out of this Charter Party shall be referred to
arbitration at the place stated in Box 33 subject to the law and procedures
applicable there.       (d) If Box 33 in PART I is not filled in, sub clause
(a) of this Clause shall apply.   *)   (a), (b) and (c) are alternatives; state
alternative agreed in Box 33

32.   Entire Agreement

This is the entire agreement of the parties, which supersedes all previous
written or oral understandings and which may not be modified except by a written
amendment signed by both parties.

33.   Severability Clause

If any portion of this Charter Party is held to be invalid or unenforceable for
any reason by a court or governmental authority of competent jurisdiction, then
such portion will be deemed to be stricken and the remainder of this Charter
Party shall continue in full force and effect.

34.   Demise

Nothing herein contained shall be construed as creating a demise of the Vessel
to the Charterers.

35.   Definitions

“Well” is defined for the purposes of this Charter Party as the time required to
drill, test, complete and/or abandon a single borehole including any side-track
thereof.

“Offshore unit” is defined for the purposes of this Charter Party as any vessel,
offshore installation, structure and/or mobile unit used in offshore
exploration, construction, pipelaying or repair, exploitation or production.

“Offshore site” is defined for the purposes of this Charter Party as the area
within three nautical miles of an “offshore unit” from or to which the Owners
are requested to take their Vessel by the Charterers.

“Employees” is defined for the purposes of this Charter Party as employees,
directors, officers, servants, agents or invitees.

36.   Headings

The headings of this Charter Party are for identification only and shall not be
deemed to be part hereof or be taken into consideration in the interpretation or
construction of this Charter Party.


This document is a computer generated SUPPLYTIME 89 form printed by authority of
BIMCO. Any insertion or deletion to the form must be clearly visible. In the
event of any modification made to the pre-printed text of this document which is
not clearly visible, the text of the original BIMCO approved document shall
apply. BIMCO assumes no responsibility for any loss, damage or expense as a
result of discrepancies between the original BIMCO approved document and this
computer generated document.

 

 



--------------------------------------------------------------------------------



 



CHARTER PARTY DATED 06rd August.2010 — RV JEAN CHARCOT
ADDITIONAL CLAUSES

     
Clause 37
  FUEL/LUBES/CONSUMABLES/COMMUNICATIONS CHARGES/REIMBURSABLES/RUBBISH
SKIPS/VIDEOS/DVD
 
   
 
  Fuel to be provided by Charterer and lubes to be supplied by Owner and re
charged.
 
   
 
  Communications, radio, telex, telephone charges/port charges/consumables and
other reimbursables; for these items and any other costs/charges etc supplied by
Owners at the Charters request which are reimbursable to Owners, shall be
invoiced by Owners per Boxes 21 and 23 at cost price plus 10% handling charge
 
   
 
  The provision of a rubbish skip and emptying and disposal of same shall be
arranged by the Owners and paid for by the Charterers.
 
   
 
  The provision of a video/DVD player and the existing basic library of video
tapes/DVD’s in the dayroom shall be the owners responsibility, however the
responsibility and cost of hiring video tapes/DVD’s shall be for the Charterers
account.
 
   
Clause 38
  MANNING
 
   
 
  The Vessel shall be manned by Owners with properly qualified, experienced and
certified officers and crew in all departments wherever possible the owner shall
apply a flexible crew rotation schedule so as to coincide with charters
operations requirements at no cost or lost time to the charterer.
 
   
Clause 39
  INSURANCE
 
   
 
  The Vessel and Owner insurances are to be maintained as attached to this
Charter Party as Appendix “B” or as mutually agreed.
 
   
Clause 40
  HEALTH AND SAFETY
 
   
 
  With reference to Clause 24 hereof, the Charterers shall provide protective
equipment (such as footwear and hardhats) for Charterers personnel, as required
by the Vessel’s safety regulations and according to the Master’s instructions.

 

 



--------------------------------------------------------------------------------



 



     
Clause 41
  Early Termination
 
   
 
  For the avoidance of doubt the Early termination of Charter (box 14) would run
consecutively after notice of early termination (box 15). During the ten days
notice the vessel would be available for operation by PRXI. During the 10 days
early termination payment the availability of the ship is at Hays Ships
discretion.
 
   
Clause 42
  NORWEGIAN ISSUES
 
   
 
  If the vessel is operating in Norwegian waters the charterer shall
administrate and reimburse owner any addition taxes levied to the company or
ships crew by the Norwegian authorities.
 
   
 
  The vessel may operate in Norwegian waters but should not go alongside in
Norway due to complications with Norwegian labour laws.
 
   
Clause 43
  CONFLICTING PROVISIONS
 
   
 
  If there shall be any conflict between the terms and conditions of these
Special clauses 37 – 45 inclusive, and the remaining terms of this charter party
then the terms of this charter party shall be deemed to be amended in order to
give full effect to these special clauses and thus these additional clauses
shall take precedence.
 
   
Clause 44
  Salvage
 
   
 
  The salvage provisions in clause 15 do not apply to the subject of the
project.

 

 